DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 17/011,117 filed on September 03, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6-8, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaddis et al. (US 2018/0065453 A1) in view of Aoki et al. (US 2007/0189749 A1).

Regarding claim 1, Gaddis discloses a method implemented by a computing device of a vehicle, the method comprising: detecting, using a sensor of the vehicle (¶0075: sensory devices placed inside the vehicle as previously described, such as a weight sensor, camera movement, visual or audio cues…), an animal in an interior of the vehicle ; activating, automatically and without user intervention, an operating mode for the vehicle responsive to detecting the animal (¶¶0076, 0080:if the presence of an individual or animal is detected…the driver side window and front window action controller devices are disabled); and controlling, based on the operating mode, (¶0076: if the presence of an individual or animal is detected…the driver side window and front window action controller devices are disabled).
	Gaddis does not teach controlling, based on the operating mode, an operating condition of a seat belt warning mechanism of the vehicle.
	However, Aoki discloses  controlling, based on the operating mode, an operating condition of a seat belt warning mechanism of the vehicle (¶0017: an object detecting system for detecting information about an object occupying a vehicle seat in an automobile…¶¶0024, 0071: the object detected by the object detecting system can be used for controlling an occupant restraining mechanism for restraining a vehicle occupant, such as an airbag device, a seat belt device, and a warning apparatus for outputting warning signals).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gaddis by utilizing controlling, based on the operating mode, an operating condition of a seat belt warning mechanism of the vehicle, as taught by Aoki for providing a warning mechanism for a vehicle by detecting information about an object occupying a vehicle seat (Aoki: ¶¶0001, 0024). 
	Regarding claim 2, Gaddis in view of Aoki discloses the method of claim 1. Gaddis further discloses wherein the sensor is configured to detect the animal in the front seat of the interior of the vehicle (¶¶0075, 0080: if person(s) or animal(s) are detected in the vehicle, the method 800 moves to decision steps 810 and 814, which query whether the driver's seat is occupied).
Regarding claim 5, Gaddis in view of Aoki discloses the method of claim 1. Gaddis further discloses wherein the sensor is a camera (FIG. 4, cameras 412).
Regarding claim 6, Gaddis in view of Aoki discloses the method of claim 1. Gaddis further discloses detecting, using the sensor of the vehicle, an additional animal on a back seat of the vehicle; and controlling, based on the detecting, an operating condition of an additional power window adjacent to the back seat of the vehicle ( ¶¶0080-0081: if person(s) or animal(s) are detected in the vehicle, the method 800 moves to decision steps 810 and 814… if the child safety seat is occupied and the predicted environmental condition(s) are determined to exceed the threshold, the window activation is automatically accelerated…). Note that it is common knowledge before the effective filing date of the claimed invention that a child safety seat is placed on the back seat of a vehicle.
	Regarding claims 7, 8, 11 and 12, claims 7, 8, 11 and 12 are drawn to a system claim and recites the limitation analogues to claims 1, 2, 5 and 6. Thus, claims 7, 8, 11 and 12 are rejected due to similar reasons set forth above with respect to claims 1, 2, 5 and 6.
Claim(s) 13, 14, 17 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaddis et al. (US 20180065453 A1) in view of Aoki et al. (US 20070189749 A1) and  Ferreira et al. (US 2020/0130702 A1).

Regarding claim 13, Gaddi discloses a method implemented by a computing device of a vehicle, the method comprising: detecting, using a sensor of the vehicle, an animal in an interior of the vehicle (¶0075: sensory devices placed inside the vehicle as previously described, such as a weight sensor, camera movement, visual or audio cues…); controlling, based on the operating mode, (¶0076:if the presence of an individual or animal is detected…the driver side window and front window action controller devices are disabled).
Gaddi does not disclose outputting, on a display of the computing device, a prompt for selecting an operating mode for the vehicle; selecting, via the computing device, the operating mode for the vehicle; activating, based the selection, the operating mode for the vehicle; and controlling, based on the operating mode, an operating condition of a seat belt warning mechanism of the vehicle. 
However, Ferreira discloses outputting, on a display of the computing device, a prompt for selecting an operating mode for the vehicle (FIG. 4, pet mode setup); selecting, via the computing device, the operating mode for the vehicle; activating, based the selection, the operating mode for the vehicle (¶0024: FIG. 4, user interface 180 for user selection of features to be activated to create the pet-friendly automotive conditions).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gaddi by utilizing outputting, on a display of the computing device, a prompt for selecting an operating mode for the vehicle; selecting, via the computing device, the operating mode for the vehicle; activating, based the selection, the operating mode for the vehicle, as taught by Ferreira, for creating a pet-friendly environment in automobiles (Ferreira: ¶0001). 
Furthermore, Aoki discloses controlling, based on the operating mode, an operating condition of a seat belt warning mechanism of the vehicle (¶0017: an object detecting system for detecting information about an object occupying a vehicle seat in an automobile…¶¶0024,0071: the object detected by the object detecting system can be used for controlling an occupant restraining mechanism for restraining a vehicle occupant, such as an airbag device, a seat belt device, and a warning apparatus for outputting warning signals).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gaddis in view of Ferreira by utilizing controlling, based on the operating mode, an operating condition of a seat belt warning mechanism of the vehicle, as taught by Aoki, for providing a warning mechanism for a vehicle by detecting information about an object occupying a vehicle seat (Aoki: ¶¶0001, 0024). 
Regarding claims 14, 17 and 18, claims 14, 17 and 18 are drawn to method claims and recites the limitation analogues to claims 2, 5 and 6. Thus, claims 14, 17 and 18 are rejected due to similar reasons set forth above with respect to claims  2, 5 and 6.

Allowable Subject Matter
Claims 3, 4, 9, 10, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schoenberg et al. (US 20120232749 A1) describes  safety devices for detection of unattended children within a vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488